DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 still calls for the sepsis risk score to be based on an NO concentration signal and an additional concentration signal selected from a group. The disclosure clearly states that “all embodiments of this disclosure include the non-invasive exhaled breath measurement of CO2 and NO” (paragraph [0048] as filed), with the additionally listed parameters being used in addition to these two required parameters. As such, the disclosure does not readily convey possession of using only NO and a non-CO2 parameter to generate a sepsis risk score at the time the invention was filed.
Claims 1-6 and 20-27  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using NO and CO2 and possibly additional parameters to generate a sepsis risk score, does not reasonably provide enablement for using only NO and a non-CO2 parameter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification clearly states that “all embodiments of this disclosure include the non-invasive exhaled breath measurement of CO2 and NO” (paragraph [0048] as filed), with the additionally listed parameters being used in addition to these two required parameters, and provides written descriptions and working examples only which meet this description. As such, given the nature of the art, it would require undue experimentation for one of ordinary skill in the art to generate a sepsis risk score which does not include CO2 as a parameter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 20-27  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for the device to include a CO2 measurement device, and later indicates that the overall device’s processing element can receive a signal corresponding to a concentration of CO2, but it is not clear if these two things are related, as the CO2 measurement device is not claimed as being connected to any other component or providing any signal for any further use. The Examiner also notes that a previous version of the claims recited that the processing element was in communication with both the NO and CO2 measurement devices, which in this version of the claims results in the phrase referring to “the NO measurement devices”, for which there is no antecedent basis as only one NO measurement device is included in the system.
Claim 4 still calls for two devices to actually be combined into one device which might be the overall device or might itself be a device which is part of the device. The multiple recitations of device at varying levels of hierarchy render the claim extremely unclear. Initially, it is still not possible to replace two separate devices with a single device, as this would contradict the devices which are set forth in claim 1. Further, this new device is not identified such that it is not clear how this device relates to the overall device; it appears that claim 4 might not even further limit claim 1, as both the NO and CO2 devices are “combined” by being present in the overall “assessment device” which might be the same as “the same device”. Still further, “the same device” does not appear to have antecedent basis unless this is the assessment device. Clarification is still required.
Claim 5 calls for the determination of the sepsis risk score to include a comparison of the NO concentration “and one or more of” a variety of parameters against a database. Claim 1 defines that the determination of the sepsis risk score is “based on the first signal and the second signal”. It is remains unclear whether this comparison is the same as being “based on” the first and second signals. Still further, it is still not clear if the parameter chosen as the “second signal” is the same one used for the comparison in claim 5, as claim 5 only uses “one or more of” the other parameters for the comparison while claim 1 indicates that “the one or more” second signals are what the risk score is “based on”. Claim 5 still also calls for that comparison of the one or more other parameters to be “against a database of information for previous patients having similar nitric oxide and carbon dioxide levels”. It is entirely unclear how or why one might compare a body temperature to a carbon dioxide level stored in a database. Additionally, this claim is the first to recite “nitric oxide” and “carbon dioxide” instead of NO and CO2, and, aside from an initial definition, the terms should always be recited the same way in all claims. Even further, it is unclear what is meant by “previous patients” – is the database created only by prior usage of the device? Or is this a database of data obtained from other sources? What constitutes a “previous patient”? All of these issues are unresolved by the amendments to the claim.
Claim 6 also calls for using the comparisons of the first and second signals to the information from the database to improve accuracy of the score; it is unclear if this is an additional task to be performed by the processing element in addition to somehow also calculating a score using some other data, as if the comparison is only used to improve accuracy of the score then the score must be calculated using some other unspecified technique. Still further, it remains unclear how “improving accuracy” is to be executed or, more particularly, quantified.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 calls for the CO2 device and NO device to be “combined in the same device”; claim 1 already defines that both are part of “A sepsis assessment device”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a sepsis risk score based on two received concentration signals, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the determination of a risk score from the signals does not present an improvement to technology, does not effect a treatment, is not applied with a particular machine, does not effect any transformation, and is generally not applied or used in any meaningful way beyond generally linking the determination of the score to a technological environment (processing element) for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims comprise a well—understood, routine, and conventional exhaled nitric oxide measurement system (fluid input, measurement device) which is used only for the insignificant extrasolution activity of data gathering (see MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and generic computing elements (input/output interface and processing element) used for routine computing activities (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The concluding task of transmitting the determined score to the interface also does not add anything significantly more, as it is merely calling for output of data (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity). As such, considered individually and as a whole, the additional claim elements do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to add anything significantly more, as claims 2-4, 20-27 are also directed to the insignificant extrasolution activity of data gathering, and claims 5 and 6 are directed to aspects of the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 21, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ten Oever (cited by Applicant; Pulmonary infection, and not systemic inflammation, accounts for increased concentrations of exhaled nitric oxide in patients with septic shock;  J ten Oever et al 2013 J. Breath Res. 7 036003) in view of Acker (US 2015/0032019).
Regarding claims 1, 4, 21, and 24, ten Oever discloses a sepsis assessment device comprising: a fluid input in fluid communication with a respiratory tract of a patient, wherein the fluid input receives an exhaled breath from the patient (p. 2, “NO-measurement”); a NO measurement device that determines a NO concentration in the exhaled breath (p. 2, “NO-measurement”); an input/output interface (p. 3, “Statistical analysis”); a processing element in electrical communication with the NO measurement devices and the input/output interface, wherein the processing element receives a first signal corresponding to the NO concentration (p. 3, “Statistical analysis”); receives one or more second signals corresponding to one or more of a concentration of exhaled CO2, respiratory rate, body temperature, blood pressure, blood oxygen saturation, and cognitive assessment (p. 2, “Data collection and measurements”, PaO2/FiO2 and ventilation parameters; p. 3, “Statistical analysis”); determines a sepsis risk score based on the first signal and the one or more second signals (p. 5, “Conclusions”); and transmits the sepsis risk score to the input/output interface (inherent feature of the devices uses for analysis per p. 3, “Statistical analysis”). ten Oever does not disclose the device also including a C02 measurement device that determines a C02 concentration in the exhaled breath. Acker teaches a device for monitoring exhaled gas concentrations which includes a both NO measurement device and a CO2 measurement device (paragraph [0001]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of ten Oever and also include a CO2 measurement device, as taught by Acker, in order to allow the monitoring of additional characteristics.

Regarding claims 2 and 27, Acker’s device measures end-tidal NO (paragraph [0001]).  
Regarding claim 3, Acker’s device measures end-tidal CO2 (paragraph [0001]).  
Regarding claim 5, ten Oever further discloses that the determination of the sepsis risk score includes comparing the NO concentration of the first signal against a database of-2-4869-8189-2374\2Application No. 16/381,960Docket No.: P281698.US.01 Reply to O.A. of March 17, 2022information for previous patients and comparing one or more of the of the one or more second signals against respective information in a database for previous patients having similar levels (table 1).
Regarding claim 6, ten Oever’s information from the comparison of the first signal and the one or more second signals to the database is used to improve accuracy of the sepsis risk score (table 1; p. 5, “Conclusions”).

Claims 2, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ten Oever, as modified and applied above, and further in view of Furusaki (US 2017/0065208).
ten Oever, as modified above, does not specify performing a controlled rate NO measurement while evaluating sepsis; Furusaki teaches a device configured to measure an NO concentration in exhaled breath which measures controlled rate NO (paragraph [0090]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of ten Oever and configured it to measure controlled rate NO, as taught by Furusaki, in order to provide the NO reading quickly and efficiently (paragraph [0090]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ten Oever, as modified and applied above, and further in view of Hunter (cited by Applicant; Christopher L. Hunter, Salvatore Silvestri, George Ralls, Amanda Stone, Ayanna Walker, Linda Papa, A prehospital screening tool utilizing end-tidal carbon dioxide predicts sepsis and severe sepsis, The American Journal of Emergency Medicine, Volume 34, Issue 5, 2016, Pages 813-819, ISSN 0735-6757).
ten Oever does not disclose one of the signals on which the sepsis risk score is based on being a concentration of exhaled CO2. Hunter teaches that a concentration of exhaled CO2 can be used to determine a sepsis risk score (p. 818, “Conclusion”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of ten Oever, as modified, and used the exhaled CO2 concentration as part of what the sepsis risk score is “based on”, because Hunter teaches that this parameter can also be used to predict sepsis risk.

Claim 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ten Oever, as modified and applied above, and further in view of Langley (US 2015/0024969).
ten Oever, as modified above, does not disclose the second signal on which the sepsis risk score is based being body temperature or blood pressure; Langley teaches evaluation of a sepsis condition based on body temperature and/or blood pressure (paragraph [0018]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of ten Oever and “based” the sepsis risk score determination on blood pressure or body temperature, as taught by Langley, as these are also indicative of sepsis.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ten Oever, as modified and applied above, and further in view of Shi (US 2011/0118569).
ten Oever, as modified above, does not disclose the second signal on which the sepsis risk score is based being a cognitive assessment; Shi teaches evaluation of a sepsis condition based on a cognitive assessment (paragraph [0115]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of ten Oever and “based” the sepsis risk score determination on a cognitive assessment, as taught by Shi, as this is also indicative of sepsis.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 112a, the Examiner notes that the claims now merely call for a CO2 measurement device to be present, but still do not require the evaluation of sepsis risk to be based on both CO2 and NO even though the disclosure clearly states that both parameters are required. The claims remain rejected.
Regarding the rejections under 112b, Applicant merely asserts that the amendments have resolved all issues. This is not the case, as is set forth extensively above.
Regarding the rejections under 101, Applicant first asserts that the claimed invention provides a “particular improvement to technology”, but does not actually identify what is considered to be an improvement until several paragraphs later, where Applicant asserts that the improvement is “the determination of a risk score from the signals”, which is not included in any claim, such that this general allegation of “improvement” is entirely unpersuasive.
Applicant then argues that the use of conventional respiratory measurement and computing devices constitute use of a particular machine; as is extensively set forth above, the respiratory measurement devices are used for the insignificant extrasolution activity of data gathering, and are thus not a particular machine, and the use of an interface and processing element are routine processing components which do no more than provide a technological environment for the execution of the abstract idea itself, thus also not serving as a particular machine. The claims remain rejected.

Applicant’s arguments with respect to the rejections of the claim(s) under Namjou-Khaless have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that Applicant did not address any other reference applied against the claims, many of which are still applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791